  


 HR 3190 ENR: United States Parole Commission Extension Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3190 
 
AN ACT 
To provide for the continued performance of the functions of the United States Parole Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Parole Commission Extension Act of 2013. 
2.Amendment of Sentencing Reform Act of 1984For purposes of section 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note; Public Law 98–473; 98 Stat. 2032), as such section relates to chapter 311 of title 18, United States Code, and the United States Parole Commission, each reference in such section to 26 years or 26-year period shall be deemed a reference to 31 years or 31-year period, respectively. 
3.Parole Commission report 
(a)In generalNot later than 180 days after the date of enactment of this Act, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the following for fiscal years 2012 and 2013: 
(1)The number of offenders in each type of case over which the Commission has jurisdiction, including the number of Sexual or Violent Offender Registry offenders and Tier Levels offenders. 
(2)The number of hearings, record reviews and National Appeals Board considerations conducted by the Commission in each type of case over which the Commission has jurisdiction. 
(3)The number of hearings conducted by the Commission by type of hearing in each type of case over which the Commission has jurisdiction. 
(4)The number of record reviews conducted by the Commission by type of consideration in each type of case over which the Commission has jurisdiction. 
(5)The number of warrants issued and executed compared to the number requested in each type of case over which the Commission has jurisdiction. 
(6)The number of revocation determinations by the Commission in each type of case over which the Commission has jurisdiction. 
(7)The distribution of initial offenses, including violent offenses, for offenders in each type of case over which the Commission has jurisdiction. 
(8)The distribution of subsequent offenses, including violent offenses, for offenders in each type of case over which the Commission has jurisdiction. 
(9)The percentage of offenders paroled or re-paroled compared with the percentage of offenders continued to expiration of sentence (less any good time) in each type of case over which the Commission has jurisdiction. 
(10)The percentage of cases (except probable cause hearings and hearings in which a continuance was ordered) in which the primary and secondary examiner disagreed on the appropriate disposition of the case (the amount of time to be served before release), the release conditions to be imposed, or the reasons for the decision in each type of case over which the Commission has jurisdiction. 
(11)The percentage of decisions within, above, or below the Commission’s decision guidelines for Federal initial hearings (28 CFR 2.20) and Federal and D.C. Code revocation hearings (28 CFR 2.21). 
(12)The percentage of revocation and non-revocation hearings in which the offender is accompanied by a representative in each type of case over which the Commission has jurisdiction. 
(13)The number of administrative appeals and the action of the National Appeals Board in relation to those appeals in each type of case over which the Commission has jurisdiction. 
(14)The projected number of Federal offenders that will be under the Commission’s jurisdiction as of October 31, 2018. 
(15)An estimate of the date on which no Federal offenders will remain under the Commission’s jurisdiction. 
(16)The Commission’s annual expenditures for offenders in each type of case over which the Commission has jurisdiction. 
(17)The annual expenditures of the Commission, including travel expenses and the annual salaries of the members and staff of the Commission. 
(b)Succeeding fiscal yearsFor each of fiscal years 2014 through 2018, not later than 90 days after the end of the fiscal year, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the items in paragraphs (1) through (17) of subsection (a), for the fiscal year. 
(c)District of Columbia parole failure rate reportNot later than 180 days after the date of enactment of this Act, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the following: 
(1)The parole failure rate for the District of Columbia for the last full fiscal year immediately preceding the date of the report. 
(2)The factors that cause that parole failure rate. 
(3)Remedial measures that might be undertaken to reduce that parole failure rate. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
